Case 2:16-cr-20654-MAG-EAS ECF No. 56 filed 10/17/18                  PageID.270       Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 16-cr-20654
                                                     Hon. Mark A. Goldsmith
vs.

PHILLIP MCINTYRE,

            Defendant.
____________________________/

      ORDER FINDING WAIVER AND DIRECTING RESPONSE TO DEFENDANT’S
                  MOTION TO VACATE SENTENCE (Dkt. 46)

        Defendant Phillip McIntyre filed a motion to vacate his sentence pursuant to 28 U.S.C. §

2255 (Dkt. 46). This Court issued an order advising McIntyre that if he chose not to withdraw his

claim based on the ineffective assistance of counsel, the Court would recognize that McIntyre had

waived the attorney-client privilege and the work-product privilege to the extent necessary to

litigate his claim. See 9/6/2018 Order (Dkt. 55).

        More than thirty days have passed since the entry of the Court’s order, and McIntyre has

not withdrawn his claim. Therefore, the Court finds that McIntyre has waived the attorney-client

privilege to the extent necessary to litigate his claim. The Court further orders that McIntyre’s

trial attorney, Kimberly Stout, provide testimony and all documents and communications with

McIntyre relating to plea negotiations and investigation of the case, the merits of the Government’s

case and any defenses.

        The Government shall respond to McIntyre’s motion to vacate his sentence (Dkt. 46) no

later than December 17, 2018.

        SO ORDERED.

Dated: October 17, 2018                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge
                                                 1
 
Case 2:16-cr-20654-MAG-EAS ECF No. 56 filed 10/17/18                  PageID.271      Page 2 of 2




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on October 17, 2018.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                2
 
